Per Curiam.

This court has previously stated that the legal basis for recovery under the uninsured motorist coverage of an insurance policy is contract and not tort. Motorists Mutl. Ins. Co. v. Tomanski (1971), 27 Ohio St. 2d 222-223. By virtue of R. C. 2305.06, within the general statute of limitations, the time in which to bring an action on written instruments, except certain negotiable instruments, is 15 years. Actions in tort seeking recovery of damages for personal injuries are overned by the two-year statute of limitations contained in , C. 2305.10.
Generally, in the absence of a controlling statute to the ontrary, a provision in a contract may validly limit, as be-ween the parties, the time for bringing an action on such conract to a period less than that prescribed in a general statute f limitations provided that the shorter period shall be a reasonable one. United Commercial Travelers v. Wolfe (1947), 31 U. S. 586, 608.
*296In construing the provisions of a fire insurance policy, this court held that private contractual limitations which narrow the time for filing an action to a period less than set forth in the general statute of limitations are valid if reasonable. Appel v. Cooper Ins. Co. (1907), 76 Ohio St. 52 (upholding a six-month limitation clause). See, also, Hounshell v. American States Ins. Co. (1981), 67 Ohio St. 2d 427 (approval by reference to a one-year limitation clause in a fire policy).
R. C. 3937.18, the statute providing for the mandatory offering of uninsured motorist coverage, has no statute of limitations, nor does it make reference to any prescribed statute of limitations. Therefore, again it may be reasonably concluded that the time within which to bring an action on the policy may be provided within the instrument, if the time provision is clear, unambiguous, and a reasonable period. Here, the contract of insurance is unambiguous in its terms relating to the period within which an action must be brought against the company on the uninsured motorist provisions of the policy, and that is clearly one year.
As stated previously, this court has held that the parties may bargain as to the limitation of time within which to bring an action, and that one year was not unreasonable as it would relate to certain insurance policies. Here, although there may be presented some additional difficulties in ascertaining the insured status of the tort-feasor, and thence some problem of passage of time, we believe that needed information may be gathered within this time period and appropriate proceedings instituted pursuant to the policy. The insured and his counsel were aware that there was a possible uninsured motorist claim at least by January 29, 1979. On or about the same day, the insured realized that the insurance company was not acknowledging the viability of the claim. It becomes rather clear that there was a real dispute between the parties sometime prior to March 20, 1979.
Although this case and its fact situation may present some degree of hardship, we cannot say as a general rule that a period of one year provided by the insurance contract entered into by the parties is an unreasonable period of time within which to bring an action against the company on the uninsured motorist provision of the policy.
*297We therefore conclude that such a time limitation as contained within an uninsured motorist provision of the policy is neither in conflict with R. C. 2305.10, the two-year statute of limitations for bringing actions for personal injuries, nor in violation of the public policy as embodied in R. C. 3937.18, the statute requiring the offering of uninsured motorist insurance.
The judgment of the Court of Appeals is reversed.

Judgment reversed.

Locher, Holmes and Krupansky, JJ., concur.
Celebrezze, C. J., concurs in the judgment.
W. Brown, Sweeney and C. Brown, JJ., dissent.